Sonia Carter, et al. v. Wallace & Gale Asbestos Settlement Trust, No. 84, September Term,
2013, Opinion by Greene, J.

WRONGFUL DEATH – ASBESTOS LITIGATION – APPORTIONMENT OF
DAMAGES

In Maryland, apportionment of damages among different causes is only appropriate where
the injury in question is reasonably divisible among multiple causes. Where the injury in
question is death caused by lung cancer, and where there is a single tortfeasor involved in the
litigation, apportionment of damages is inappropriate.


WRONGFUL DEATH – JOINDER OF USE PLAINTIFFS – STATUTE OF
LIMITATIONS

Under the state of the law at the time of trial in the present case, which was prior to this
Court’s decision in University of Maryland Medical Systems Corp. v. Muti, 426 Md. 358, 44
A.3d 380 (2012) and prior to the amendments to Maryland Rule 15-1001 (effective January
1, 2013), designated use plaintiffs were considered real parties in interest that were not
required to formally join in the proceeding in order to share in an award for damages. Absent
any clear direction or requirement that formal joinder was necessary, a use plaintiff’s
knowing consent to the litigation on his or her behalf and active participation in the litigation
was the functional equivalent of joinder. So long as knowing consent to, and active
participation in, the litigation occurred prior to the expiration of the statute of limitations, a
use plaintiff could maintain a claim for damages where there was no formal joinder.
Circuit Court for Baltimore City
Case No.: 24-X-09-000419
Argued Date: May 5, 2014




                                        IN THE COURT OF APPEALS
                                             OF MARYLAND

                                                  No. 84
                                            September Term, 2013


                                            SONIA CARTER, et al.

                                                       v.

                                    THE WALLACE & GALE ASBESTOS
                                        SETTLEMENT TRUST




                                    Barbera, C.J.
                                    Harrell
                                    Battaglia
                                    Greene
                                    McDonald
                                    Rodowsky, Lawrence F. (Retired, Specially
                                           Assigned),
                                    Raker, Irma S. (Retired, Specially
                                           Assigned)

                                                      JJ.

                                             Opinion by Greene, J.
                                   Battaglia and Raker, JJ., concur and dissent.

                                    Filed: July 21, 2014
       In the present case, we are called to decide whether apportionment of damages is

appropriate in the wrongful death and asbestos litigation context, and whether the “use

plaintiffs”1 here are precluded from recovering damages by not formally joining in the

proceedings. We reverse the judgment of the Court of Special Appeals and hold that the

intermediate appellate court erred when it held that the trial court erroneously refused to

allow expert testimony and jury instructions on apportionment of damages, and when it held

that the failure of the use plaintiffs to formally join in the action before the statute of

limitations had run precluded them from recovering damages.

                    I. FACTUAL AND PROCEDURAL HISTORY

                                A. The Parties and Cases

       This case is an appeal from judgments in favor of plaintiffs and use plaintiffs in four

asbestos cases that were consolidated for trial in Baltimore City. All of the plaintiffs were

separately awarded damages for their wrongful death claims against Wallace & Gale

Asbestos Settlement Trust (“WGAST”). The four decedents who are the subject of these

consolidated cases, Levester James (“James”), Mayso A. Lawrence Sr. (“Lawrence”), Rufus

E. Carter (“Carter”), and Roger C. Hewitt, Sr. (“Hewitt”), all worked for various companies

(most frequently at Bethlehem Steel and American Smelting and Refining Company) where



       1
         A use plaintiff in common law pleadings is “[a] plaintiff for whom an action is
brought in another’s name,” Black’s Law Dictionary 1579 (8th ed. 2004), and “who does not
join in the action,” Md. Rule 15-1001(b). For purposes of this opinion, we use the term “use
plaintiffs” for all plaintiffs whose names were preceded by the phrase “to the use of” in the
complaints. We make this designation to differentiate between the original party plaintiffs
and the original use plaintiffs and to avoid confusion when discussing the two classes.
Wallace & Gale, Co. (“W&G”) installed asbestos-containing products.            W&G was a

Baltimore-based insulation and roofing contractor that was established in 1881.

       W&G initially handled all asbestos claims filed against it until W&G filed a voluntary

petition for relief under Chapter 11 of the United States Bankruptcy Code on November 16,

1985. Thereafter, the United States Bankruptcy Court for the District of Maryland entered

an order affirming the Fourth Amended Joint Plan of Reorganization. This created WGAST,

an entity that assumed liability for asbestos claims against W&G. On November 2, 2010, the

United States Bankruptcy Court for the District of Maryland approved the “Second Amended

and Restated Asbestos BI Claims Resolution Procedures.” In part, the procedures provided

that claims may be brought against WGAST by either December 28, 2010, or the statute of

limitations date, whichever is later. Based on the dates when the four complaints were

amended to add wrongful death counts, the last dates to bring claims under this order were

December 28, 2010 in the Carter and James cases, February 21, 2011 in the Lawrence case,

and July 24, 2012 in the Hewitt case.

The Carter case

       Carter worked as a laborer and crane operator at the Baltimore-based copper refinery

American Smelting and Refining Company (“ASARCO”) from 1966 to 1975. He was

exposed to asbestos from insulation applied to pipes. Carter died from lung cancer in

November 2003. On February 17, 2006, Johanna Carter, as personal representative of

Carter’s estate, and Sonia, Carter’s surviving daughter, filed an amended short form



                                             2
complaint against numerous defendants, claiming loss of consortium, negligence (survival),

strict liability (survival), conspiracy, fraud, and wrongful death. The complaint listed

Carter’s other children as use plaintiffs: Kenneth, Rufus Jr., and Natasha. Thereafter, Sonia

filed a Notice to Substitute Parties, advising that Johanna had been removed as personal

representative and Sonia had been appointed as successor because Johanna’s marriage to

Carter had been previously annulled.

The James case

       James was a laborer in ASARCO’s tank room from 1968 to 1972, where he was

exposed to asbestos in pipe insulation. James died from lung cancer on July 4, 2004, at age

70. On January 5, 2007, James’s stepdaughter Willean Peoples, as personal representative

of his estate, filed a short form asbestos complaint against numerous defendants, including

WGAST, containing counts of negligence (survival), strict liability (survival), conspiracy,

fraud, and wrongful death. James’s children, Kevin and Monica, and his wife, Katherine,

were named in the complaint as use plaintiffs.

The Lawrence case

       Lawrence worked as a laborer at ASARCO from 1968 to 1969 and in Bethlehem

Steel’s “68-inch hot strip mill” at Sparrows Point from 1970 to 1979, where he was exposed

to asbestos from pipe insulation. Lawrence died from lung cancer on October 8, 2007, at age

65. On February 21, 2008, Arthur L. Drager, as personal representative of Lawrence’s estate

and Bernice, Lawrence’s widow, filed a short form asbestos complaint against numerous



                                              3
defendants, including WGAST, alleging negligence (survival), strict liability (survival),

conspiracy, fraud, and wrongful death. Lawrence’s seven children, Mayso Jr., Tyrone,

Cephas, Sean, Elaine, Phaedra, and Tanesha, were named in the complaint as use plaintiffs.

The Hewitt case

       Hewitt worked as a laborer, mechanic steamfitter, and pipefitter at the Pennsylvania

Railroad from 1943 to 1944, and as a laborer and crane operator at Bethlehem Steel from

1946 to 1978, where he was exposed to asbestos in pipe insulation supplied by W&G.

Hewitt was a long-time smoker, smoking half a pack to a full pack of cigarettes every day

for 65 years. He died as a result of complications from lung cancer on December 20, 2008,

at age 81. On September 7, 2006, prior to his death, Hewitt and his wife, Annette, filed a

short form asbestos complaint against numerous defendants, alleging that Hewitt had been

diagnosed with asbestosis and asbestos-related diseases in April 2006. On January 5, 2007,

plaintiffs filed an Amendment by interlineation, adding WGAST as a defendant. Following

Hewitt’s death, Roger Jr., Hewitt’s son, filed a Notice to Substitute Parties, notifying the

Circuit Court for Baltimore City and the parties that he, as personal representative of

Hewitt’s estate, was added as a party plaintiff in the survival action. On July 24, 2009,

Annette and Roger Jr. filed an amended short form complaint, incorporating the counts set

forth in the original complaint (loss of consortium, negligence (survival), strict liability

(survival), conspiracy, and fraud) and added a count alleging wrongful death. Hewitt’s

daughters, Penny and Idalyn, were named in the amended complaint as use plaintiffs. Roger



                                             4
Jr. also filed an “Amendment by Interlineation to Add Disease Process,” alleging that Hewitt

also suffered from lung cancer causally connected to his exposure to asbestos and asbestos

products.

                                 B. The Proceedings Below

       On November 10, 2009, the Circuit Court for Baltimore City consolidated ten asbestos

cases for trial, including the four at issue in this appeal. The trial was scheduled to begin on

January 18, 2011. According to the scheduling order, plaintiffs were required to produce all

fact witnesses for deposition by September 15, 2010, but this did not occur. Plaintiffs allege

that it is typical of all asbestos cases tried in Baltimore City to defer all expert and family

member depositions until the completion of settlement negotiations, and that this process was

the reason for the delay in producing such fact witnesses. On January 3, 2011, WGAST filed

two motions to exclude all fact and expert witnesses. The trial judge denied both motions

and allowed settlement negotiations between all the parties to continue.            Ultimately,

settlements were entered into among all plaintiffs and defendants except for defendant

WGAST. The trial judge thereafter held summary judgment motions hearings, granted

summary judgment in four other plaintiffs’ cases, and denied summary judgment in the four

cases at bar. Following those hearings, the only remaining claims were against WGAST in

the Carter, James, Lawrence, and Hewitt cases, which were consolidated for trial and are

now at issue in this appeal.

       On January 17, 2011, the day before the scheduled trial date, the trial judge directed



                                               5
the plaintiffs to provide discovery and participate in depositions prior to the commencement

of trial, which was continued to February 9, 2011. During that time, WGAST conducted

thirty-one depositions, including depositions of experts, party plaintiffs, and individuals

identified as use plaintiffs. A fifteen-day jury trial took place between February 9 and March

2, 2011, and the jury ultimately returned verdicts in favor of the plaintiffs, including those

listed as use plaintiffs.

Apportionment in the Hewitt case

       Hewitt worked at Bethlehem Steel for over thirty years and smoked half a pack to a

pack of cigarettes a day. He was diagnosed with lung cancer in October 2008 and died two

months later. During trial, Dr. Steven Zimmet testified that asbestos exposure was a

substantial contributing factor to Hewitt’s lung cancer and that smoking was also a cause of

Hewitt’s lung cancer. Dr. Zimmet further testified that he could not differentiate between

the two causes because the two exposures are “not just additive, they are synergistic 2 which

means they multiply exposures.”        WGAST admitted that Hewitt had asbestosis that

contributed to his lung cancer and requested that the Circuit Court allow apportionment of

the damages. Hewitt’s counsel objected on the grounds that in Maryland, apportionment had

never been applied in the asbestos litigation context and also, that apportionment was



       2
         “Synergistic” is defined as “acting together; enhancing the effect of another force
or agent.” The Sloane-Dorland Annotated Medical-Legal Dictionary 698 (1987) (citing, e.g.,
Murphy v. Owens-Corning Fibreglas Corp., 447 F. Supp. 557, 571 (D. Kan. 1977) (“The
entire theory of the plaintiff’s case at trial was that the synergistic reaction of ‘chemicals +
heat + dust’ produced the pulmonary disability for which relief was sought.”)).

                                               6
theoretically impossible in this situation. WGAST’s counsel responded that there was a

“strong foundation” for apportionment and that their expert, Dr. Gerald R. Kerby, would

testify that apportionment of damages was appropriate here, based on epidemiological and

other scientific studies. The trial judge expressed doubt concerning the viability of this

theory, stating:

       No, I understand there is a statistical basis for likelihood of risk. But in a
       given – with a given plaintiff, I don’t know how you can apportion it. But, you
       know, I guess, the witness can say what he says if he is qualified to say it. But
       I’m not going to give an instruction on this because it is not – I don’t perceive
       it at this point to be the law in these types of cases.

                                          ****
       You can apportion risk. I don’t know how, in an individual plaintiff[’s] case,
       you can apportion damages. I don’t know. It is a mystery to me. We’ll find
       out. The doctor will show up and we will hear about it.

       WGAST’s counsel then filed an offer of proof concerning Dr. Kerby’s testimony. It

provided that Dr. Kerby was of the opinion that Hewitt’s occupational exposure to asbestos

as well as his history of cigarette smoking were both substantial contributing factors to the

development of his lung cancer and resulting death. Moreover, the offer of proof stated that

Dr. Kerby would further opine that the relative contribution of Hewitt’s tobacco use and of

Hewitt’s exposure to asbestos to the development of his lung cancer was 75% and 25%,

respectively. The trial judge accepted the offer of proof but excluded Dr. Kerby’s testimony

on apportionment of damages. Dr. Kerby was still permitted to testify as to the statistical

likelihoods of disease from certain sources.

       The Circuit Court judge also declined to give WGAST’s requested jury instruction on

                                               7
apportionment of damages, which read:

       If you decide that plaintiff suffered from an asbestos-related lung disease for
       which the defendant is responsible, and that plaintiff had a history of smoking
       and/or tobacco exposure, and that plaintiff’s asbestos exposure and plaintiff’s
       smoking history and/or tobacco exposure were both substantial contributing
       factors in the development of plaintiff’s lung disease, then you shall apportion
       the damages between plaintiff’s asbestos exposure and the plaintiff’s smoking
       history/tobacco exposure. This apportionment of damages should be based on
       the percentage you believe each factor contributed to plaintiff’s lung disease.

The trial judge stated in response:

       It is just not the law in these cases. But I understand the theory. Although it
       does strike me, with all due respect. It is kind of a very unscientific wild guess
       you’re asking the jury to make. I mean, there is no real basis in the record, nor
       could there ever be.

The court also declined to distribute to the jury WGAST’s proposed verdict sheets, which

asked the jury to determine the percentage of compensatory damages that were related to

Hewitt’s cigarette smoking and to his asbestos exposure, and whether the jury could, by a

preponderance of the evidence, apportion damages between the two different causes.

Use Plaintiffs

       On December 20, 2010, prior to the commencement of trial, the plaintiffs filed their

proposed voir dire. Question two asked the following regarding the plaintiffs: “Is any

member of the panel or any member of your immediate family, or close circle of friends

related to or otherwise acquainted with the plaintiffs” and then proceeded to list all 25

interested parties, including the decedents, party plaintiffs, and use plaintiffs. During

opening statements, plaintiffs’ counsel referred to the use plaintiffs as “family members” and



                                               8
the four decedents as “plaintiffs.” Most of the use plaintiffs testified and were subject to

cross-examination by WGAST’s counsel.3

       After plaintiffs concluded their case, WGAST filed a Motion for Directed Verdict,

arguing that the statute of limitations had run and that, therefore, the use plaintiffs in the

James and Carter cases were precluded from joining the action as required by Maryland Rule

15-1001. In an oral motion for judgment “against all the plaintiffs’ cases on all counts,”

WGAST’s counsel argued that all use plaintiffs failed to join as necessary parties and that

their identification in the complaint was only to provide them with notice of the action. The

court denied the motion for judgment with leave for WGAST’s counsel to renew the motion

at the conclusion of the presentation of all the evidence. When WGAST’s counsel renewed

the motion at the close of all the evidence, the trial judge in effect denied the motion for

judgment, reasoning:

       What is the harm of leaving them in, let them render a judgment, that way if
       it goes up on appeal and they happen to be right—it doesn’t matter whether
       they are right, if they happen to convince several people that they are right,
       then there is no—they have to go back and retry the use plaintiffs. . . . If I
       decide [WGAST’s counsel] is right, I just strike all the verdicts against the use
       plaintiffs and it goes up on appeal and they can deal with it however they
       choose to deal with it.

Verdicts and Judgments

       The jury returned verdicts in favor of the plaintiffs and use plaintiffs in the following



       3
        Twelve of the fifteen use plaintiffs were deposed and testified at trial. The three that
did not participate via deposition or testimony were unavailable at the time: two were
incarcerated, and one was disabled and unable to hear.

                                               9
amounts: (1) Carter case: $2,017,302.50; (2) James case: $2,035,684.71; (3) Lawrence case:

$2,930,532.09; and (4) Hewitt case: $2,686,686.07. On May 12, 2011, the Circuit Court

entered orders in the four cases, reducing the jury verdicts after application of the cap on

non-economic damages, bankruptcy settlement payments, and joint tortfeasor credit for

appellant’s cross-claims against another defendant (i.e., pro rata share allocation). The jury

verdicts were reduced to the following judgments:

(1) The Carter case:
Survival:                                  $499,953.41(total)
Wrongful Death:                            $476,250.00 (total)
Plaintiff Sonia Carter:                    $119,062.50
Use Plaintiff Rufus Carter, Jr.:           $119,062.50
Use Plaintiff Kenneth Carter:              $119,062.50
Use Plaintiff Natasha Sloan:               $119,062.50
Total Judgment:                            $976,203.41

(2) The James case:
Survival:                                  $503,959.39 (total)
Wrongful Death:                            $476,250.50 (total)
Use Plaintiff Katherine James:             $238,125.50
Use Plaintiff Monica James:                $119,062.50
Use Plaintiff Kevin James:                 $119,062.50
Total Judgment:                            $980,209.89

(3) The Lawrence case:
Survival:                                  $261,371.24 (total)
Wrongful Death:                            $521,250.00 (total)
Plaintiff Bernice Lawrence:                $108,593.74
Use Plaintiff Elaine McPherson:            $32,578.13
Use Plaintiff Mayso Lawrence, Jr.:         $32,578.13
Use Plaintiff Phaedra Bailey:              $32,578.13
Use Plaintiff Tyrone Lawrence:             $32,578.13
Use Plaintiff Cephus Lawrence:             $32,578.13
Use Plaintiff Sean Lawrence:               $32,578.13
Use Plaintiff Tanesha Lawrence:            $32,578.13

                                             10
Total Judgment:                            $782,621.24

(4) The Hewitt case:
Survival:                                  $687,394.00 (total)
Loss of Consortium:                        $169,050.97 (total)
Wrongful Death:                            $469,050.98 (total)
Plaintiff Annette Hewitt:                  $172,808.26
Plaintiff Roger C. Hewitt, Jr.:            $98,747.57
Use Plaintiff Idalyn Williams:             $98,747.57
Use Plaintiff Penny Hewitt:                $98,747.57
Total Judgment:                            $1,325,495.95

Post-Trial Proceedings

       Following the Circuit Court’s rendering of recorded judgments, WGAST’s counsel

filed a Motion for Judgment Notwithstanding the Verdict, a Motion for New Trial, and a

Motion for a Remittitur (the “post-trial motion hearing”), again raising the issues of

apportionment in the Hewitt case and the status of the use plaintiffs in all cases. The court

held a hearing on the post-trial motion on July 21, 2011. After hearing arguments from both

sides, the trial judge ruled from the bench on the apportionment issue, stating:

       All right. I’m going to deny. I find it a fascinating argument. I’m going to deny
       it. It will be preserved for appeal, if you can convince the Court of Special
       Appeals/Court of Appeals with this. It’s a fascinating argument.

       I just have no idea how—we’re already putting on the jury’s shoulders and into
       their heads material that, sitting here listening to these cases, I have listened
       to how many, eight or ten or how many I’ve heard is really—approaches the
       unknowable to start with. And then you start having them divide up and
       apportion different levels of the unknowable among different parties. It’s just
       too much.

       It’s a fascinating issue. I think that if the legislature wanted to pass a bill
       saying in all cases where there’s smoking and there’s asbestos inhalation, we’ll
       divide the liability in the following fashion based upon epidemiological

                                              11
       studies, I guess they could do that.

       If the Court of Appeals wants to send us down that path to another swamp, I
       suppose we could do that. It’s an interesting issue. Technologically, it’s
       interesting. But we don’t have any basis for drawing an intelligent conclusion
       regarding what we’re going to plug into the matrix. So no, we’re not doing
       that.

As to the issue of joinder of the use plaintiffs, following arguments from both parties, the

trial judge stated that he was going to delay his decision on “this mess with the use

plaintiffs.” On October 13, 2011, the Circuit Court held a brief hearing on this sole

outstanding issue, where the trial judge decided that “there is no question that use plaintiffs

have to be included. They’re supposed to be included. They’re necessary parties.” He further

opined:

       Honestly, I don’t know what the right answer is. But I’m going to rule in favor
       of the plaintiffs on this and get this on to appeal by allowing the verdicts,
       although I have serious qualms, quite frankly, in my own mind as to how you
       can throw someone in.

       I did it, admittedly. I did it, so I might as well deal with the consequences of
       it. I did it sort of as a safety device, and I don’t think the law is particularly
       clear.

       The issue clearly is defined in my mind as does a use plaintiff who otherwise
       didn’t appear until the trial and never got moved into the case until it was
       ready for verdict, are they entitled to have a verdict entered in their name? Or
       are they simply entitled to share in whatever verdict is taken in the name of the
       plaintiffs in the case.

       Common sense tells me that if you’re a use plaintiff, you shouldn’t—I
       shouldn’t have put them on the verdict sheet. But the [C]ourt of [A]ppeals
       decision—I don’t think it really clears the issue up.

       But since I put them on the verdict sheet, I’ll stick with that. And we’ll allow

                                              12
       the verdict to stand with respect to that and overrule motions, although I think
       honestly it is very dubious. I’m doing the best I can with what I have because
       I did it. Whatever mess we have, I created by not dealing with that up front.
       So, I’ll allow it to stand. And it will go on appeal. And it will work out itself.

       As predicted by the trial judge, WGAST noted a timely appeal. In a reported opinion,

the Court of Special Appeals held in pertinent part that (1) the failure of the use plaintiffs to

join the action as party plaintiffs before the expiration of the wrongful death three year

limitations period precluded the use plaintiffs from recovering damages; and (2) the Circuit

Court erred when it refused to instruct the jury as to apportionment of damages and when it

excluded expert’s testimony on apportionment. Wallace & Gale Asbestos Settlement Trust

v. Carter, 211 Md. App. 488, 65 A.3d 749 (2013). This Court granted certiorari, Carter v.

Wallace & Gale Asbestos Settlement Trust, 434 Md. 311, 75 A.3d 31 (2013), to address the

following questions:

       (1) Whether the Court of Special Appeals erred in its conclusion that the
       Circuit Court did not analyze the opinion of WGAST’s expert and erred in
       refusing to instruct the jury on apportionment of damages; and

       (2) Whether the Court of Special Appeals erred in its conclusion that the use
       plaintiffs were required to formally join the action with a formal pleading and
       are now barred by the Statute of Limitations.

                                      II. DISCUSSION

       In the instant matter and pertinent to the issues on appeal, the Court of Special

Appeals held that (1) as to the Hewitt case, the trial judge erred when he rejected the

argument of allocation of damages according to the respective harm caused by smoking and

exposure to asbestos; and (2) as to all four consolidated cases, the trial judge also erred in

                                               13
allowing substantial damage awards to 15 use plaintiffs who never joined in the action prior

to the verdict.

       As to the first issue, the Court of Special Appeals concluded that apportionment of

damages between several causes of an injury is appropriate in some circumstances, relying

in large part on the Superior Court of New Jersey’s opinion in Dafler v. Raymark Industries,

Inc., 611 A.2d 136 (N.J. Super. Ct. App. Div. 1992). At issue in Dafler was whether

damages for plaintiff’s lung cancer could be apportioned between an asbestos producer

defendant and the cigarette smoker plaintiff. The court held that there was reasonable factual

support for the jury’s finding that 70% of plaintiff’s lung cancer was caused by cigarette

smoking and 30% was caused by his exposure to asbestos. Dafler, 611 A.2d at 145-46.

       Dafler is not binding on this Court. The Court of Special Appeals acknowledged this,

but it also did not appreciate that New Jersey law is grounded in comparative negligence

principles (whereas Maryland law is grounded in contributory negligence principles).

Although the Court of Special Appeals attempted to dispel this major difference in the two

states’ tort laws by stating that the New Jersey Superior Court’s decision in Dafler was not

based in comparative negligence principles, we disagree. The New Jersey opinion makes this

point for us: “As we well know, apportionment is also consistent with the principles of the

Comparative Negligence Act.” Dafler, 611 A.2d at 145. The New Jersey appellate court

affirmed the jury’s finding that the plaintiff was 70% at fault for his injuries (again, a finding

firmly rooted in comparative negligence). 611 A.2d at 146. If the jury concluded similarly



                                               14
in the case before us, Hewitt would be barred from receiving any damages under Maryland’s

contributory negligence doctrine.4

       We disagree with the Court of Special Appeals’s reliance on New Jersey case law and

prefer to be guided by our own case law and principles previously relied upon by this state’s

appellate courts. In a situation such as this, we shall hold that apportionment of damages is

appropriate only where the injury is reasonably divisible and where there are two or more

causes of the injury. We explain this conclusion in detail below.

       As to the question of whether the use plaintiffs were formally required to join in this

case, the intermediate appellate court concluded that the use plaintiffs were not converted to

party plaintiffs simply because they were occasionally identified as “plaintiffs,” they

participated in pretrial depositions, and they testified at trial. Carter, 211 Md. App. at 528,

65 A.3d at 773. Further, the court stated that because the use plaintiffs did not formally join

the action by filing some type of pleading and did not timely move to join the action, all use

plaintiffs were barred from doing so as the statute of limitations in each of the cases had

expired. Id. Based on the later date of either December 28, 2010, or the date when the

complaints were amended to add wrongful death counts,5 the last dates for asserting claims


       4
        We note that WGAST did not argue that Hewitt was contributorily negligent in
causing his death because of smoking. In fact, at oral argument Respondent’s counsel
acknowledged that they could not argue contributory negligence under these facts.
       5
       This direction for deciding the statute of limitations date for claims against WGAST
was prescribed by the “Second Amended and Restated Asbestos BI Claims Resolution
Procedures” as approved by the United States Bankruptcy Court for the District of Maryland
                                                                                  (continued...)

                                              15
against WGAST were December 28, 2010 in the Carter and James cases, February 21, 2011

in the Lawrence case, and July 24, 2012 in the Hewitt case. See Carter, 211 Md. App. at

529-30, 65 A.3d at 774. The Court of Special Appeals further held that the relation back

doctrine did not apply in this case because the use plaintiffs would be bringing new causes

of action and would increase the overall amount of damages sought. Carter, 211 Md. App.

at 530, 65 A.3d at 774.

       Again, we disagree with the intermediate appellate court in this regard. Notably, at

the times of the filing of the amended complaints and subsequent trial in the present case,

Md. Rule 15-10016 did not require formal joinder7 by the designated use plaintiffs in a




(...continued)
in November 2010.
       6
         At the time of trial in the present case, in regard to a use plaintiff, Rule 15-1001 only
prescribed that “[t]he words ‘to the use of’ shall precede the name of any person named as
a plaintiff who does not join in the action,” and included a requirement that the use plaintiffs
be notified of the action. Effective January 1, 2013, the Court of Appeals amended Rule 15-
1001 to include a requirement that all individuals, including use plaintiffs, formally join in
the proceeding in order to become a party. We explain this change in greater detail below
but emphasize that this distinction is the basis of our holding here.
       7
          Joinder is “[t]he uniting of parties or claims in a single lawsuit.” Black’s Law
Dictionary 853 (8th ed. 2004). Joinder is required in some instances to ensure that complete
relief is given in a single action and that an absent person’s interests in the litigation are
protected. Paul V. Niemeyer & Linda M. Schuett, Maryland Rules Commentary 140 (2003).
The purpose behind the joinder of parties rules is “to simplify and expedite proceedings and
to avoid the useless duplication, expense and possible uncertainty of more than one trial.”
Allen & Wahlen, Inc. v. John C. Grimberg Co., 229 Md. 585, 588, 185 A.2d 337, 339 (1962).
In this situation, “formal joinder” is achieved by “fil[ing] a complaint or motion to
intervene.” Md. Rule 15-1001 (effective January 1, 2013).


                                               16
wrongful death action. Absent any clear direction or requirement that formal joinder was

necessary, on the facts of this case, the use plaintiffs’ knowing consent to the litigation

brought on their behalf and active participation in the litigation was the functional equivalent

of joinder. We explain our reasoning for this conclusion below and reverse the judgment of

the Court of Special Appeals as to both issues before us.

                              A. Apportionment of Damages

       Following a determination that a defendant’s conduct was a substantial factor in

causing injury to a plaintiff,8 the fact finder must then determine an appropriate award of

money damages. “The basic principle underlying the award of damages is that they are to

compensate the aggrieved party.” Rosalyn B. Bell, Maryland Civil Jury Instructions and

Commentary § 18.02 (1993) (citing Pierce v. Johns-Manville Sales Corp., 296 Md. 656, 666,

464 A.2d 1020, 1026 (1983)). “The Maryland cases are in accord with the prevailing rule

elsewhere: that if compensatory damages are to be recovered, they must be proved with



       8
           Restatement (Second) of Torts § 433 sets forth the important considerations for
determining whether a specific cause is a substantial factor in producing harm to another.
It states:
        The following considerations are in themselves or in combination with one another
        important in determining whether the actor’s conduct is a substantial factor in
        bringing about harm to another:
                (a) the number of other factors which contribute in producing the harm and the
                extent of the effect which they have in producing it;
                (b) whether the actor’s conduct has created a force or series of forces which
                are in continuous and active operation up to the time of the harm, or has
                created a situation harmless unless acted upon by other forces for which the
                actor is not responsible;
                (c) lapse of time.

                                              17
reasonable certainty, and may not be based on speculation or conjecture[.]” Asibem Assoc.,

Ltd. v. Rill, 264 Md. 272, 276, 286 A.2d 160, 162 (1972).

       A question may arise as to whether only a portion of the total damage award may

properly be assigned to the defendant. This is the inquiry at bar. “The question is primarily

not one of the fact of causation, but of the feasibility and practical convenience of splitting

up the total harm into separate parts which may be attributed to each of two or more causes.”

W. Page Keeton et al., Prosser and Keeton on Torts § 52, at 345 (5th ed. 1984). Based on

our review of Maryland case law and its application of the Restatement (Second) of Torts,

we conclude that apportionment of damages is appropriate only where the injury in question

is reasonably divisible among multiple causes.9 As a matter of law, in the case at bar, the

resulting injury is not reasonably divisible. Therefore, we reverse the judgment of the Court

of Special Appeals.

       In 2002, the Court of Special Appeals adopted the Restatement (Second) of Torts §

433A. Section 433A specifies the circumstances when apportionment of damages is

appropriate. See Mayer v. N. Arundel Hosp. Assoc., 145 Md. App. 235, 249, 802 A.2d 483,

491 (2002). Restatement (Second) of Torts § 433A states that:

       (1) Damages for harm are to be apportioned among two or more causes where
             (a) there are distinct harms, or
             (b) there is a reasonable basis for determining the contribution of each



       9
         We note that apportioning a lump sum settlement amount among multiple plaintiffs
is a different situation entirely and is not subject to this analysis. The current situation
involves apportioning damages among different causes, not plaintiffs.

                                              18
                 cause to a single harm.
          (2) Damages for any other harm cannot be apportioned among two or more
          causes.

In other words, apportionment of damages is appropriate where the injury is divisible.

Prosser and Keeton on Torts illustrates the difference between a divisible and indivisible

injury:

          The distinction is one between injuries which are reasonably capable of being
          separated and injuries which are not. If two defendants, struggling for a single
          gun, succeed in shooting the plaintiff, there is no reasonable basis for dividing
          the injury between them, and each will be liable for all of it. If they shoot the
          plaintiff independently, with separate guns, and the plaintiff dies from the
          effect of both wounds, there can still be no division, for death cannot be
          divided or apportioned except by an arbitrary rule devised for that purpose. If
          they merely inflict separate wounds, and the plaintiff survives, a basis for
          division exists, because it is possible to regard the two wounds as separate
          injuries; and the same of course is true for wounds negligently inflicted. . . .
          Upon the same basis, if two defendants each pollute a stream with oil, in some
          instances it may be possible to say that each has interfered to a separate extent
          with the plaintiff’s rights in the water, and to make some division of the
          damages. It is not possible if the oil is ignited, and burns the plaintiff’s barn.

§ 52, at 345-46 (5th ed. 1984) (citations omitted).

          The concept of joint and several liability is helpful to explain further why a defendant

should be held liable for the entirety of an injury, even when there may be multiple

contributing causes. The analysis below is based on a concurrent tortfeasor situation, where

a tortfeasor acts independently from–and concurrently with–other individuals to produce an

indivisible injury to a plaintiff. See Consumer Prot. Div. v. Morgan, 387 Md. 125, 181-82,

874 A.2d 919, 952 (2005) (explaining the difference between tortfeasors acting in concert

and concurrent tortfeasors as they relate to joint and several liability); Morgan v. Cohen, 309

                                                 19
Md. 304, 311-12, 523 A.2d 1003, 1006 (1986) (explaining the concept of concurrent

tortfeasors and how they relate to the common law concept of “joint tortfeasors”). If a

tobacco company could have been joined as a joint tortfeasor in this litigation, we could

have had a concurrent tortfeasor scenario. In Consumer Protection Division v. Morgan, this

Court explained:

       [T]he predicate for concurrent tortfeasors’ joint and several liability is the
       indivisibility of the injury. We have long recognized that when tortfeasors act
       independently and their acts combine to cause a single harm, the tortfeasors are
       jointly and severally liable. . . . Under the ‘single indivisible injury rule’ or
       ‘single injury rule,’ the necessary condition for concurrent tortfeasors to be
       held jointly and severally liable is that they caused a single injury incapable of
       apportionment.
387 Md. at 178-79, 874 A.2d at 950-51 (citing Cohen, 309 Md. at 316, 523 A.2d at 1008;

Edmonds v. Compagnie Generale Transatlantique, 443 U.S. 256, 260, 99 S. Ct. 2753, 2756,

61 L. Ed. 2d 521, 527 (1979); Mitchell v. Gilson, 211 S.E.2d 744, 745 (Ga. 1975); Ruud v.

Grimm, 110 N.W.2d 321, 324 (Iowa 1961); Palleschi v. Palleschi, 704 A.2d 383, 385 n.3

(Me. 1998); D & W Jones, Inc. v. Collier, 372 So. 2d 288, 294 (Miss. 1979); Azure v. City

of Billings, 596 P.2d 460, 469-71 (Mont. 1979); Landers v. E. Tex. Salt Water Disposal Co.,

248 S.W.2d 731, 734 (Tex. 1952); Restatement (Second) of Torts § 879). In a Supreme

Court of Montana opinion, cited above in Morgan, the Montana Court explained that

“[n]ondivisibility can result either because the harm caused cannot theoretically be divided

or because plaintiff cannot practically divide it among wrongdoers.” Azure, 596 P.2d at 470

(citing Harper & James, Law of Torts, § 10.1 701-02 (1956)). An example of a theoretically



                                              20
indivisible injury would be death or the destruction of a building. Id.

       This Court, in Morgan, continued:

       Rather, an independent, concurring tortfeasor is held jointly and severally
       liable because the plaintiff’s injury cannot be divided into separate portions,
       and because the tortfeasor fulfills the standard elements of tort liability, i.e., his
       or her tortious conduct was [a substantial factor in causing] the plaintiff’s
       injury. The fact that another individual also tortiously contributes to the
       plaintiff’s injury does not alter the independent, concurring tortfeasor’s
       responsibility for the entirety of the injury which he or she actually and
       proximately caused.

Morgan, 387 Md. at 182, 874 A.2d at 952 (quoting Woods v. Cole, 693 N.E.2d 333, 336-37

(Ill. 1998)).

       In this same vein, we look to the United States Supreme Court for guidance. In a

maritime tort law case where the plaintiff longshoreman, the defendant shipowner, and the

non-party stevedore were all negligent actors, the Court relied on the common law to support

the position that “an injured party [is allowed] to sue a tortfeasor for the full amount of

damages for an indivisible injury that the tortfeasor’s negligence was a substantial factor in

causing, even if the concurrent negligence of others contributed to the incident.” Edmonds

v. Compagnie Generale Transatlantique, 443 U.S. 256, 260, 99 S. Ct. 2753, 2757, 761 L. Ed.
2d 521, 527 (1979). The situation in Edmonds can be analogized to the present case: plaintiff

Hewitt added to his injury by smoking cigarettes, defendant WGAST substantially

contributed to the harm, and an unidentified non-party cigarette company also contributed

to Hewitt’s injury. Plaintiff Hewitt, under the common law, is allowed to sue WGAST for

the full amount of damages for an indivisible injury that WGAST was a substantial factor in

                                                21
causing, even if a cigarette company’s negligence contributed to the harm.

       To be sure, if an injury is indivisible, any tortfeasor joined in the litigation whose

conduct was a substantial factor in causing the plaintiff’s injury would be legally responsible

for the entirety of the plaintiff’s damages. Only if the harm is reasonably divisible is the

issue of apportionment a question of fact for the jury or a basis for a Frye-Reed10 hearing.

In that instance, where an injury is reasonably–or theoretically–divisible, the burden of proof

would shift to the defendant to prove that apportionment of damages is appropriate. See

Azure, 596 P.2d at 471 (“[W]here the harm caused is theoretically divisible, plaintiff’s

burden is to make a prima facie showing that the harm caused was at least a contributing

proximate result of the defendant’s act or omission. The burden then shifts to the defendant




       10
          Respondents contend that the trial judge should have at least conducted a Frye-Reed
hearing before excluding Dr. Kerby’s testimony. A Frye-Reed hearing is conducted in
Maryland courts to determine whether expert testimony is admissible. “The name is derived
from two cases, Frye v. United States, 293 F. 1013 (D.C. Cir. 1923), where the standard of
general acceptance in the relevant scientific community was first articulated, and Reed v.
State, 283 Md. 374, 391 A.2d 364 (1978), where we adopted the Frye standard.” Blackwell
v. Wyeth, 408 Md. 575, 577 n.1, 971 A.2d 235, 236 n.1 (2009). “That is to say, before a
scientific opinion will be received as evidence at trial, the basis of that opinion must be
shown to be generally accepted as reliable within the expert’s particular scientific field.”
Reed, 283 Md. at 381, 391 A.2d at 368. This hearing would only be appropriate if
apportionment of damages was proper as a matter of law, which the trial judge acknowledged
that in this instance, it was not. In other words, had Hewitt’s injury not been indivisible as
a matter of law, i.e., had Hewitt’s ultimate injury not been death, the trial judge could have
elected to conduct a Frye-Reed hearing based on Dr. Kerby’s testimony concerning “the
relative contributions” of Hewitt’s cigarette smoking and asbestos exposure to the
development of his lung cancer. We also note that during trial, it was only plaintiffs’
counsel, not WGAST’s, that requested a Frye-Reed hearing (and only in the instance that the
trial judge accepted Dr. Kerby’s apportionment testimony, which the trial judge did not).

                                              22
to either deny all liability or to prove that the harm caused can be divided and the damages

therefore apportioned.”)

       We therefore turn to the issue at hand: whether Hewitt’s death from lung cancer was

an indivisible injury. First, we note that the Court of Special Appeals has held previously

that “[a] single injury or harm may be divisible or indivisible . . . . Some injuries are

inherently or obviously indivisible, e.g., death or, generally, a traumatic injury to a particular

part of the body.” Mayer, 145 Md. App. at 250, 802 A.2d at 492; see also Restatement

(Second) of Torts § 433A cmt. i (“Certain kinds of harm, by their very nature, are normally

incapable of any logical, reasonable, or practical division. Death is that kind of harm, since

it is impossible, except upon a purely arbitrary basis for the purpose of accomplishing the

result, to say that one man has caused half of it and another the rest.”); W. Page Keeton et

al., Prosser and Keeton on Torts § 52, at 347 (5th ed. 1984) (“Certain results, by their very

nature, are obviously incapable of any reasonable or practical division. Death is such a

result, and so is a broken leg or any single wound, the destruction of a house by fire, or the

sinking of a barge.”); Azure, 596 P.2d at 470 (concluding that death would make the ultimate

harm theoretically indivisible). Although we consider these propositions to be conclusive,

we need not rely on these statements alone to support the holding that Hewitt’s harm was

indivisible. We look, therefore, to the nature of the harm to determine if it was actually

indivisible, as Hewitt’s beneficiaries claim.

       Plaintiffs rely on the fact that asbestos exposure and smoking have a synergistic effect,



                                                23
which makes the harm indivisible. At trial, Dr. Zimmet, an expert witness for Hewitt,

testified as to what synergy is in this context:

       If an individual is a non-smoker and has not been exposed to asbestos, that
       person has a risk factor of getting lung cancer. There are occasional things
       that happen without either of those exposures.

       If you have lung cancer – if you are a smoker, your lung cancer risk goes way
       up. And if you are an asbestos-exposed individual, non-smoker, it goes way
       up. But if you are a smoking asbestos worker, the risk factors are not really
       additive. They are synergistic and they are multiple. And the risk factors can
       go up, some published reports, 50 to 90 times if you both smoke and have
       asbestos exposure.

Commentators also indicate that

       asbestos and tobacco smoke are complex carcinogens that can affect multiple
       steps in the multistage process of cancer evolution, and that the combined
       effects will depend on the relative magnitude of each carcinogen at each stage.
       As reported in different studies, the interactive effect ranges from less than
       additive to supramultiplicative, but the model for insulation workers
       approximates a multiplicative effect. If the multistage model of carcinogenesis
       holds, and asbestos and smoking act at different stages, then a multiplicative
       relationship follows.

George A. Peters & Barbara J. Peters, Asbestos Pathogenesis and Litigation, Vol. 13 of the

Sourcebook on Asbestos Diseases: Medical, Legal, and Technical Aspects 149 (1996). What

we take from that language is that while there are many variables that go into the causal

effects of tobacco and asbestos exposure, there is evidence that the effect is multiplicative

in nature, which we are satisfied is indicative of an indivisible injury.

       Based on the evidence presented at trial, there was sufficient evidence for the trial

judge to conclude that Hewitt’s death caused by lung cancer was an indivisible injury,



                                               24
incapable of apportionment. WGAST admitted that Hewitt had asbestosis, which contributed

to his lung cancer and subsequent death. Although witnesses on both sides testified that

Hewitt’s smoking and exposure to asbestos were both factors in causing the harm to him,

what we are focused on here is the ultimate harmful result of WGAST’s conduct, namely,

Hewitt’s death.    Our intermediate appellate court, courts in other states, and leading

commentators Prosser & Keeton conclude, as we do, that death is an indivisible injury

incapable of apportionment.11

       Last year, this Court revisited the question of whether Maryland should judicially

abrogate the common law principle of contributory negligence in favor of the more popular

comparative negligence doctrine. Coleman v. Soccer Ass’n of Columbia, 432 Md. 679, 69
A.3d 1149 (2013). While this Court declined to do so, we find language in the dissenting

opinion, which argues for the adoption of comparative negligence, enlightening. Writing for

the dissent, Judge Harrell explained that “a system of comparative negligence [is one] which



       11
            Because no reasonable basis for dividing the injury between the plaintiff and the
defendant exists, the more appropriate rule applicable to the award of damages in this case
would be what is colloquially known as the eggshell plaintiff rule. This principle is premised
on the notion that “[t]he fact that the plaintiff’s condition made him peculiarly susceptible
to . . . injury . . . would not excuse the defendant from the consequences of [his] wrong.”
Coca Cola Bottling Works, Inc. v. Catron, 186 Md. 156, 161, 46 A.2d 303, 305 (1946). “In
other words, the fact that the injury would have been less serious if inflicted upon another
person should not affect the amount of damages to which the plaintiff may be entitled.”
MPJI-Cv 10:3. Here, Defendant WGAST “must accept the frailties with which the plaintiff
[was] afflicted,” Peterson v. Goodyear Tire & Rubber Co., 254 Md. 137, 142, 254 A.2d 198,
201 (1969), namely, that Hewitt was a longtime cigarette smoker. The fact that Hewitt was
more susceptible to lung cancer than a non-smoker would be does not affect the amount of
damages he is entitled to receive from WGAST.

                                             25
apportions damages between a negligent plaintiff and a negligent defendant according to

each party’s relative degree of fault. Thus, under a comparative negligence system, a

plaintiff’s contributory negligence does not bar recovery, but rather reduces proportionately

his or her damages in relation to his or her degree of fault.” Coleman v. Soccer Ass’n of

Columbia, 432 Md. 679, 699, 69 A.3d 1149, 1160-61 (2013) (Harrell, J., dissenting).

       This is precisely what WGAST is proposing we do here. Practically speaking,

because there is no other tortfeasor joined in the case, WGAST hopes to apportion 75% to

90% of the damages to the plaintiff on the basis of Hewitt’s smoking history and/or tobacco

exposure. That outcome is in no way supported by Maryland law. WGAST’s intent is

evident by the language in its proposed jury instruction, which the trial judge rejected: “If

you decide . . . that plaintiff’s asbestos exposure and plaintiff’s smoking history and/or

tobacco exposure were both substantial contributing factors in the development of plaintiff’s

lung disease, then you shall apportion the damages between plaintiff’s asbestos exposure and

the plaintiff’s smoking history/tobacco exposure.” To apportion damages to “the plaintiff’s

smoking history/tobacco exposure,” in our view, is to apportion damages between the

plaintiff and the defendant, which is to hold the plaintiff accountable under comparative

negligence principles.12




       12
         This Court has rejected the comparative fault standard on numerous occasions,
dating back to 1874. See, e.g., Coleman v. Soccer Ass’n of Columbia, 432 Md. 679, 69 A.3d
1149 (2013); Harrison v. Montgomery Cty. Bd. of Educ., 295 Md. 442, 456 A.2d 894 (1983);
Pittsburg & Connellsville R.R. Co. v. Andrews, 39 Md. 329, 351, 17 Am. Rep. 568 (1874).

                                             26
       We further conclude that the Court of Special Appeals’s contention that its holding

(in support of apportionment of damages) is based on causation principles, rather than

comparative negligence, and therefore sound in Maryland law, is not persuasive. The

intermediate appellate court stated:

       [T]he issue of apportionment concerns causation, not comparative negligence
       as appellees urge this Court to determine. Comparative fault or comparative
       negligence involves [a] determination of the relative percentages of fault
       between joint tortfeasors—i.e. in a negligence action, comparative negligence
       involves looking at the respective duties and breaches of the joint tortfeasors.
       Such a system necessarily requires that a jury consider the actions of the joint
       tortfeasors leading up to the injury to determine whether both were at fault
       and, if so, how much of the fault each joint tortfeasor should shoulder.
       Maryland has explicitly rejected adopting comparative fault or comparative
       negligence in favor of maintaining contributory negligence.

Carter, 211 Md. App. at 537, 65 A.3d at 778-79. Stating that “[c]omparative fault or

comparative negligence involves a determination of the relative percentages of fault between

joint tortfeasors,” id., ignores the most simple form of comparative negligence, “which

apportions damages between a negligent plaintiff and a negligent defendant according to

each party’s relative degree of fault,” Coleman, 432 Md. at 699, 69 A.3d at 1160 (Harrell,

J., dissenting). Comparative negligence not only allocates fault between tortfeasors, but

allocates fault between plaintiffs and defendants, as would be the situation here. Again,

allocation of fault between plaintiffs and defendants is contrary to this state’s longstanding

principles of contributory negligence.

       Because Hewitt’s injury was indivisible as a matter of law and WGAST was

attempting to attribute a portion of the damages to the plaintiff for his smoking

                                             27
history/tobacco exposure, we conclude that the trial judge did not abuse his discretion by

excluding Dr. Kerby’s testimony concerning apportionment of damages. To admit into

evidence Dr. Kerby’s testimony with regard to apportionment of damages would have been

inconsistent with Maryland law. We also point out that in Mayer, the intermediate appellate

court adopted the Restatement (Second) of Torts §434, which states in pertinent part that “[i]t

is the function of the court to determine . . . (b) whether the harm to the plaintiff is capable

of apportionment among two or more causes; and (c) the questions of causation and

apportionment, in any case in which the jury may not reasonably differ.” See 145 Md. App.

at 253-54, 802 A.2d at 493-94 (“The question of whether a harm is capable of apportionment

between two or more causes is for the court if it can be decided as a matter of law. If not,

both the question[s of] whether a harm is capable of apportionment, and if so, actual

apportionment, are questions for the factfinder.”).

       In the present case, the trial judge carefully considered whether the harm was capable

of apportionment prior to deciding to exclude Dr. Kerby’s testimony on the matter. During

a lengthy discussion of the viability of the apportionment of damages issue at trial, the trial

judge stated that it is not the law to apportion damages between smoking and asbestos

inhalation, and later asked: “How can you possibly apportion these damages? It is a wild

guess.” At a motions hearing following the trial, the trial judge further explained his

reservations concerning Dr. Kerby’s testimony:

       The expert testimony is fairly implausible to start with, because they don’t
       really – they’re not actually able to, at a biological level, explain the specific

                                              28
       causes of specific diseases. It’s just unknowable. So they say whatever they
       say.
                                           ****
       I can imagine creating a giant matrix that deals with all the potential risks from
       various levels of smoking and levels of exposure. But you’re never going to
       know – you’re never going to know – it’s going to be all variables. You’re not
       ever going to know any of the numbers you have fit into the equation, because
       you can’t really tell how much the depth and level of exposure really was.

                                         ****
       And then you start having them divide up and apportion different levels of the
       unknowable among different parties. It’s just too much.

Because the trial judge, through careful consideration, determined that Hewitt’s death was

incapable of apportionment, he did not abuse his discretion in determining that, as a matter

of law, Dr. Kerby’s testimony as it related to apportionment of damages was not admissible.

                                        B. Use Plaintiffs

       The second issue before this Court is whether the use plaintiffs are precluded from

recovering damages because they did not formally join the wrongful death proceedings, and

as a result are barred from doing so by the statute of limitations. To understand the genesis

of the “use plaintiff” in this context, we first look to the history of the wrongful death statute.

At the outset, “[t]he common law not only denied a tort recovery for injury once the tort

victim had died, it also refused to recognize any new and independent cause of action in the

victim’s dependents or heirs for their own loss at his [or her] death.” Walker v. Essex, 318
Md. 516, 522, 569 A.2d 645, 648 (1990) (quoting W. Page Keeton et al., Prosser and Keeton

on Torts § 127, at 945 (5th ed. 1984)). In 1846, to counter this harsh rule, the English

legislature created a cause of action for wrongful death, known as Lord Campbell’s Act,

                                                29
which required a wrongful death suit to be brought by the executor or administrator of the

estate for the use of the parties named in the complaint. Walker, 318 Md. at 522-23, 569

A.2d at 468. The purpose of Lord Campbell’s Act was “to compensate the families of

persons killed by the wrongful act, neglect, or default of another person[,]” and the measure

of damages was based on the loss sustained by the parties on whose behalf the action was

brought. Stewart v. United Elec. Light & Power Co., 104 Md. 332, 343, 65 A. 49, 53 (1906).

Subsequently, every American state adopted its own wrongful death statute, with many states

requiring the suit to be brought by the executor, administrator, or personal representative of

the deceased person’s estate. Walker, 318 Md. at 522-23, 569 A.2d at 648.

       In 1852, Maryland adopted its wrongful death statute that had a close resemblance to

Lord Campbell’s Act. Id. Today, the key difference between the English statute and

Maryland’s Wrongful Death Act is that under the Maryland statute, “suit is brought in the

name of a person entitled to recover, and to the use of all such parties who may have an

interest.” Walker, 318 Md. at 523, 569 A.2d at 648; see Robinson v. Lewis, 20 Md. App.
710, 714, 317 A.2d 854, 857 (1974) (explaining that wrongful death suits arising within the

state must now be filed in the name of the real parties in interest, rather than in the name of

the State). We note that unlike most other states, Maryland has two independent causes of

action for the beneficiaries of a tort victim to bring following the victim’s death: a survival

action and a wrongful death action. The former is in the name of the personal representative

for any claim the deceased person could have maintained during his or her lifetime and the



                                              30
latter claim is brought on behalf of the surviving heirs or beneficiaries for their loss resulting

from the death of a spouse, parent or child. Walker, 318 Md. at 523, 569 A.2d at 648. It

follows then, based on the history of the wrongful death cause of action, that a beneficiary

(or a personal representative with an interest) would bring the suit for the use of the other

parties in interest.

       Md. Code (1973, 2006 Repl. Vol.), § 3-904 of the Courts and Judicial Proceedings

Article (hereinafter § 3-904) and Md. Rule 15-1001 govern the proper procedures for a

wrongful death action. Section 3-904 provides, in pertinent part:

       (a) Primary beneficiaries.
              (1) Except as provided in paragraphs (2) and (3) of this subsection, an
              action under this subtitle shall be for the benefit of the wife, husband,
              parent, and child of the deceased person.

                                           ****
       (b) Secondary beneficiaries. If there are no persons who qualify under
       subsection (a), an action shall be for the benefit of any person related to the
       deceased person by blood or marriage who was substantially dependent upon
       the deceased.

       (c) Damages to be divided among beneficiaries.
             (1) In an action under this subtitle, damages may be awarded to the
             beneficiaries proportioned to the injury resulting from the wrongful
             death.
             (2) Subject to § 11-108(d)(2) of this article, the amount recovered shall
             be divided among the beneficiaries in shares directed by the verdict.

                                             ****
       (f) Restriction to one action under this subtitle. Only one action under this
       subtitle lies in respect to the death of a person.

       (g) Action to commence within three years; deaths caused by occupational
       disease.

                                               31
              (1) Except as provided in paragraph (2) or (3) of this subsection, an
              action under this subtitle shall be filed within three years after the death
              of the injured person.
              (2)(i) In this paragraph, “occupational disease” means a disease caused
              by exposure to any toxic substance in the person’s workplace and
              contracted by a person in the course of the person’s employment.
                 (ii) If an occupational disease was a cause of a person’s death, an
                action shall be filed:
                       1. Within 10 years of the time of death; or
                       2. Within 3 years of the date when the cause of death was
                       discovered, whichever is the shorter.

       We point out that section (f), known as the “one action rule,” codifies one of the main

policies underlying wrongful death statutes. This Court has explained that “the purpose of

the one action rule is to protect a defendant from being vexed by several suits instituted by

or on behalf of different equitable plaintiffs for the same injury, when all the parties could

be joined in one proceeding.” Walker, 318 Md. at 523, 569 A.2d at 648. Moreover, § 3-

904(c) requires that “if a recovery or verdict is obtained in this one action, the amount

recovered shall be divided among the beneficiaries in shares directed by the verdict.” Id.

The statute does not allow for claims to be severed, and “[a] judgment should not [be]

entered in the circuit court unless it included the interests of all the known beneficiaries.”

Walker, 318 Md. at 524, 569 A.2d at 648.

       In an attempt to decipher the state of the law regarding joinder of use plaintiffs at the

time of the present trial, we discovered that the case law interpreting Md. Rule 15-1001

(governing the procedures for a wrongful death action) to be less than clear. To thoroughly

explain our holding here, we must explain how this Rule has evolved, starting before the



                                              32
commencement of this action, and ending with the 2013 amendment to the Rule. This

Court’s recent opinion in University of Maryland Medical System Corp. v. Muti, 426 Md.
358, 44 A.3d 380 (2012), is the catalyst of this evolution. We therefore proceed by first

explaining the law prior to Muti. We next explain the clarification and affirmative mandate

imposed by the decision in Muti, and finally, we explain the 2012 amendments to Rule 15-

1001, which were drafted in accordance with and as further clarification of Muti.

       Prior to, and for the duration of the trial in the instant case, Md. Rule 15-1001 stated:

       (a) Applicability. This Rule applies to an action involving a claim for damages
       for wrongful death.

       (b) Plaintiff. If the wrongful act occurred in this State, all persons who are or
       may be entitled by law to damages by reason of the wrongful death shall be
       named as plaintiffs whether or not they join in the action. The words “to the
       use of” shall precede the name of any person named as a plaintiff who does not
       join in the action.

       (c) Notice to Use Plaintiffs. The party bringing the action shall mail a copy of
       the complaint by certified mail to any use plaintiff at the use plaintiff’s last
       known address. Proof of mailing shall be filed as provided in Rule 2-126.

       (d) Complaint. In addition to complying with Rules 2-303 through 2-305, the
       complaint shall state the relationship of each plaintiff to the decedent whose
       death is alleged to have been caused by the wrongful act.

       The conclusions drawn from the case law interpreting Rule 15-1001 (prior to Muti)

can be summarized in two general propositions: (1) Maryland Rule 15-1001(b) did not

require formal joinder; and (2) Maryland Rule 15-1001 was more than just a notice rule

because use plaintiffs are real parties in interest whose interests must be acknowledged and

protected throughout the litigation. Ace American Ins. Co. v. Williams, 418 Md. 400, 422,

                                              33
424, 15 A.3d 761, 774-75 (2011); Williams v. Work, 192 Md. App. 438, 455, 995 A.2d 744,

755 (2010). In 2010, prior to the conclusion of trial in the present case, the Court of Special

Appeals in Work concluded that:

       Maryland law . . . makes clear that all beneficiaries in wrongful death lawsuits
       are the real parties in interest in these suits. Indeed, if one of a decedent’s
       beneficiaries is absent from a wrongful death lawsuit, Maryland law requires
       that a judgment rendered in favor of the beneficiary or beneficiaries who did
       prosecute the suit be vacated.

                                            ****
       Although Rule 15-1001(b) does not require the statutory beneficiaries to
       formally join the litigation, all persons who are or may be entitled by law to
       damages by reason of the wrongful death shall be named as plaintiffs. The
       words “to the use of” simply identify plaintiffs who have not formally joined
       the action, but, as real parties in interest, they are plaintiffs whose interests
       must be acknowledged and protected throughout the litigation.

       Although Rule 15-1001(b) does not require formal joinder, the failure to
       include a known statutory beneficiary as a plaintiff or a “use plaintiff” in a
       wrongful death action and to settle without providing for that beneficiary can
       be analogized to the failure to join a necessary party in an action where joinder
       is required.
192 Md. App. at 454-55, 995 A.2d at 754-55 (emphasis added) (quotations and citations

omitted).

       In addition, one of the respondents in Work argued that Rule 15-1001 is simply a

notice rule, and so long as use plaintiffs are properly designated as such in the complaint, the

Rule is satisfied when the party plaintiffs’ attorneys give the use plaintiffs notice of the

action. 192 Md. App. at 460, 995 A.2d at 758. The court in Work explained that if it were

to follow the theory that Rule 15-1001 was only a notice rule, once the use plaintiffs were



                                              34
notified of the complaint, the burden would then fall upon them to join or intervene in the

wrongful death action in order to protect their interests. Id. In explicitly rejecting this

theory, the court in Work stated:

       To interpret the Rule as simply a notice rule disregards: (1) the representative
       nature of wrongful death actions; (2) the language of Rule 15-1001(b),
       requiring that all persons who are or may be entitled by law to damages by
       reason of the wrongful death shall be named as plaintiffs whether or not they
       join in the action; and (3) the provisions of Cts. & Jud. Proc. § 3-904(c)
       relating to the award of damages to the statutory beneficiaries proportional to
       injury resulting from the wrongful death.

Id. (quotations omitted). It can be inferred from this excerpt that plaintiffs’ attorneys must

have, to some as yet undefined extent, presumably acted on behalf of and represented the

interests of those statutory beneficiaries entitled to damages, and that the burden to intervene

did not fall on the use plaintiffs.13

       The following year, on March 21, 2011, this Court adopted the Court of Special

Appeals’s express interpretation of Rule 15-1001. See Ace, 418 Md. at 427, 15 A.3d at 777

(“We agree with the COSA’s interpretation of Md. Rule 15–1001(b), which is entirely

consistent with our holding in Walker v. Essex, supra, as well as with the provisions of CJ




       13
         The Work opinion involved an attempt by the circuit court to approve the settlement
of a wrongful death case where the use plaintiffs were not properly designated. The original
settlement agreement made no mention of the decedent’s two sons from a previous marriage.
The Court of Special Appeals made clear that court approval of the wrongful death
settlement can occur only when there has been some effort to achieve the consent of all
known beneficiaries.

                                              35
§ 3–904.”).14 Therefore, for the duration of the trial in the present case, this Court’s and the

Court of Special Appeals’s interpretation of Rule 15-1001 was the only relevant instruction

to use plaintiffs concerning the proper procedure to join in an action for damages alleging

wrongful death.

       The first affirmative directive to use plaintiffs explaining how to join in a wrongful

death action occurred in this Court’s 2012 opinion in Muti. In that case, this Court undertook

the task of clarifying the case law on use plaintiffs. In a section entitled “Some Considered

Dicta,” the majority opinion explained the standard for a named use plaintiff to join in the

wrongful death action when it stated:

       Rule 15-1001(b) distinguishes between those beneficiaries who join in the
       action for damages and those, the use plaintiffs, who do not. Use plaintiffs
       who wish to assert their respective claims for damages must timely join the
       action by indicating to the court and to the original parties in some clear
       fashion that they are claiming their “share.” Ordinarily, this is done by
       intervening.

Muti, 426 Md. at 384, 44 A.3d at 395. See Schmidt v. Prince George’s Hosp., 366 Md. 535,

551, 784 A.2d 1112, 1121 (2001) (“When a question of law is raised properly by the issues

in a case and the Court supplies a deliberate expression of its opinion upon that question,

such opinion is not to be regarded as obiter dictum, although the final judgment in the case

may be rooted in another point also raised by the record.”).

       As stated previously, this “considered dicta” in Muti is the first affirmative, clear



       14
          This Court’s opinion in Ace was filed three weeks after the verdicts were rendered
in the present case, but prior to the post-trial motions hearings.

                                              36
attempt to delineate what is required of use plaintiffs to formally join a wrongful death

action. From Muti, we conclude that use plaintiffs who wish to assert their claim for

damages in a wrongful death action must, in a “clear fashion,” indicate to the court and the

original parties “that they are claiming their share.” This statement is followed by the

proposition that “[o]rdinarily, this is done by intervening.” We read this statement to mean

that the Court left open for interpretation the precise manner by which a use plaintiff could

clearly claim his or her share, but the typical manner is by filing a motion to intervene.

       The Rules Committee closed that door with its 2012 recommendation to amend Rule

15-1001 “to implement holdings of the Court in [Muti.]” Court of Appeals Standing

Committee on Rules of Practice and Procedure, Meeting Minutes of June 21, 2012, at 105.

The new version of Md. Rule 15-1001, which was amended in October 2012, and adopted

by this Court, effective January 1, 2013, substantially incorporated the old iteration of

sections (a) and (b). The new amendments to the Rule state:

       (c) Complaint. The complaint shall state (1) the relationship of each plaintiff
       to the decedent whose death is alleged to have been caused by the wrongful
       act, (2) the last known address of each use plaintiff, and (3) that the party
       bringing the action conducted a good faith and reasonably diligent effort to
       identify, locate, and name as use plaintiffs all individuals who might qualify
       as use plaintiffs. The court may not dismiss a complaint for failure to join all
       use plaintiffs if the court finds that the party bringing the action made such a
       good faith and reasonably diligent effort.

       (d) Notice to use plaintiff. The party bringing the action shall serve a copy of
       the complaint on each use plaintiff pursuant to Rule 2-121. The complaint
       shall be accompanied by a notice in substantially the following form:

                                      [Caption of case]

                                             37
NOTICE TO                                           [Name of Use Plaintiff]
You may have a right under Maryland law to claim an award of damages in
this action. You should consult Maryland Code, § 3-904 of the Courts Article
for eligibility requirements. Only one action on behalf of all individuals
entitled to make a claim is permitted. If you decide to make a claim, you must
file with the clerk of the court in which this action is pending a motion to
intervene in the action in accordance with the Maryland Rules no later than
the earlier of (1) the applicable deadline stated in § 3-904 (g) and § 5-201 (a)
of the Courts Article [“the statutory deadline”] or (2) 30 days after being
served with the complaint and this Notice if you reside in Maryland, 60 days
after being served if you reside elsewhere in the United States, or 90 days after
being served if you reside outside of the United States [“the served notice
deadline”]. You may represent yourself, or you may obtain an attorney to
represent you. If the court does not receive your written motion to intervene
by the earlier of the applicable deadlines, the court may find that you have lost
your right to participate in the action and claim any recovery.

(e) Waiver by inaction.
      (1) Definitions. In this section and in section (f) of this Rule, “statutory
      deadline” means the applicable deadline stated in Code, Courts Article,
      § 3-904 (g) and § 5-201 (a), and “served notice deadline” means the
      additional applicable deadline stated in the notice given pursuant to
      section (d) of this Rule.
      (2) Failure to satisfy statutory time requirements. An individual who
      fails to file a complaint or motion to intervene by the statutory deadline
      may not participate in the action or claim a recovery.
      (3) Other late filing. If a use plaintiff who is served with a complaint
      and notice in accordance with section (d) of this Rule does not file a
      motion to intervene by the served notice deadline, the use plaintiff may
      not participate in the action or claim any recovery unless, for good
      cause shown, the court excuses the late filing. The court may not excuse
      the late filing if the statutory deadline is not met.

(f) Subsequently identified use plaintiff. Notwithstanding any time limitations
contained in Rule 2-341 or in a scheduling order entered pursuant to Rule
2-504, if, despite conducting a good faith and reasonably diligent effort to
identify, locate, and name all use plaintiffs, an individual entitled to be named
as a use plaintiff is not identified until after the complaint is filed, but is
identified by the statutory deadline, the newly identified use plaintiff shall be
added by amendment to the complaint as soon as practicable and served in

                                       38
       accordance with section (d) of this Rule and Rule 2-341 (d). (Emphasis
       added.)

As the new language of the Rule makes quite plain, a use plaintiff is now required to file a

motion to intervene in order to be joined as a party plaintiff in a wrongful death action.

Therefore, the amendments to Rule 15-1001 effectively abrogate all prior case law holding

that formal joinder is not required under Rule 15-1001.

       With the evolution of Rule 15-1001 in mind, we return to the issue at bar: whether the

use plaintiffs in the instant case did enough to join in the action under the state of the law at

the time of the filing of the amended complaints and through the duration of the trial, in order

to maintain a claim for damages. If the use plaintiffs did not do enough to join in the

litigation prior to the expiration of the three year statute of limitations, they would be barred

from recovery. To summarize, the case law in existence at the time of trial interpreting § 3-

904 and Rule 15-1001, which govern wrongful death suits, dictates four general propositions:

(1) “the purpose of the one action rule [in § 3-904(f)] is to protect a defendant from being

vexed by several suits instituted by or on behalf of different equitable plaintiffs for the same

injury, when all the parties could be joined in one proceeding;” (2) if a verdict is obtained in

this single proceeding, it shall be divided among all of those beneficiaries who have an

interest; see Walker, 318 Md. at 523, 569 A.2d at 648; (3) Maryland Rule 15-1001(b) did not

require formal joinder; and (4) Maryland Rule 15-1001 is more than just a notice rule

because use plaintiffs are real parties in interest whose interests must be acknowledged and

protected throughout the litigation, see Work, 192 Md. App. at 454-55, 460, 995 A.2d at 755,

                                               39
758.

       Under the state of the law at the time of trial here, which was prior to this Court’s

decision in Muti and before the latest revisions to Rule 15-1001, the use plaintiffs were real

parties in interest that were not required to formally join in the proceeding in order to share

in an award for damages. Absent any clear direction or requirement that formal joinder was

necessary, on the facts of this case, the use plaintiffs’ knowing consent to and active

participation in the litigation was the functional equivalent of joinder. Moreover, when

“Rule 15-1001(b) does not require formal joinder,” we see no plausible way for a named use

plaintiff’s “interests [to] be acknowledged and protected throughout the litigation” other than

to include them in the process towards judgment. See Work, 192 Md. App. at 455, 995 A.2d

at 755. Indeed, the use plaintiffs’ non-joinder was not fatal to their claim for damages

because they were beneficiaries with a cognizable interest in the litigation. See Johnson v.

Price, 191 F. Supp. 2d 626, 629 (D. Md. 2001) (holding that the use plaintiff had “a real,

legally cognizable interest” and her rights “must be adjudicated as part of the wrongful death

suit brought by her mother”). There would need to have been some other applicable law 15

       15
          We reviewed the Maryland Rules governing parties, including Rule 2-201 (Real
Parties in Interest), Rule 2-211 (Required Joinder of Parties), and Rule 2-212 (Permissive
Joinder of Parties). Although Rule 2-211 and 2-212 explain when and why joinder is
required or permissive in some situations, these rules do not give direction as to how a party
is to actually join a lawsuit. In Rule 2-201, the only direction to use plaintiffs is in regard to
a situation where the action is brought in the name of someone without an interest, and calls
for an “objection for joinder or substitution of the real party in interest.” In contrast, the
action here was brought in the name of real parties in interest, so objection for joinder would
not be appropriate. Additionally, there is no directive as to how to “substitute” the real parties
                                                                                     (continued...)

                                                40
specifically requiring the use plaintiffs to take affirmative steps to join in the action; it

appears, however, that use plaintiffs could essentially obtain a “free ride”16 under the state

of the law at the time of the trial in the present case. This Court in Muti recognized this

problem and clarified the need for the use plaintiff to affirmatively join the case.

       We find this situation analogous to the facts in Hayden v. Wesner, 52 Md. App. 323,

449 A.2d 436 (1982). In that case, a complaint for damages was filed, designating the

plaintiffs as “State of Maryland for the Benefit of Rose Elizabeth Wesner and Rose Elizabeth

Wesner, Personal Representative of Edward Lee Morgan.” Hayden, 52 Md. App. at 324, 449

A.2d at 436.    Rose Wesner, the mother of the decedent, never formally joined the

proceedings. After the jury returned a verdict in Mrs. Wesner’s favor, the defendant-

appellant thereafter objected for want of necessary parties. Hayden, 52 Md. App. at 324-25,

449 A.2d at 436-37. The intermediate appellate court held that “there was no lack of

necessary parties. Mrs. Wesner, the mother of the slain child, was the party plaintiff, albeit



(...continued)
in interest under Rule 2-201, and therefore, we find no rule requiring use plaintiffs to take
specific affirmative steps to join in this case.
       16
          Indeed, this exact problem was highlighted in an article authored in 2008
concerning ethical obligations revolving around use plaintiffs in Maryland wrongful death
cases. The author opined about the “troublesome” nature of a “free ride use plaintiff who
does not hire an attorney, who refuses to contribute to costs, who refuses to agree to share
the responsibility for attorney’s fees, and who [thereafter] insists on participating in the
settlement or judgment[.]” Robert R. Michael, The “Use” Plaintiff in Maryland Wrongful
Death Cases: Some Ethical Observations, Trial Reporter 13 (Fall 2008). We believe that this
problem was one of the considerations when the Rules Committee recommended amending
Rule 15-1001 in 2012 to require formal joinder in such actions, and has since been remedied.

                                              41
a misdesignated one. Naming her as a ‘use plaintiff’ instead of bringing the action in her

own name amounts to no more than an error in styling rather than one of substance.”

Hayden, 52 Md. App. at 326, 449 A.2d at 437. The court further elaborated that “[i]t was

obvious to [the trial judge], the jury, and the appellant that the real party plaintiff was the

appellee, Mrs. Wesner, and the appellant acknowledges that he was not harmed, surprised,

or placed at a disadvantage by the mislabeling of the declaration.” Id. Rather, the defendant-

appellant knew of his right to object to the failure to join Mrs. Wesner throughout the course

of the trial, “but was content to lie in wait and then play ‘his ace in the hole’ if the verdict

was in favor of Mrs. Wesner or was in an amount greater than the appellant deemed proper.”

Hayden, 52 Md. App. at 325, 449 A.2d at 437.

       This conclusion in Hayden is one dictated by fairness and is also a conclusion

applicable to the case at bar: it was obvious to everyone involved in the case that the use

plaintiffs were parties to the litigation, and in addition, WGAST was not surprised or

disadvantaged because the use plaintiffs here did not formally join in the proceedings.

Petitioners pointed to a number of facts that support these propositions: all use plaintiffs were

identified in discovery, they were listed as “plaintiffs” in the proposed voir dire, most of them

were deposed at the same time as the four party plaintiffs, they were introduced to the jury,

all but three testified at trial and were subjected to cross-examination, and each of the use

plaintiffs was listed on the verdict sheet and obtained individual awards resulting in money

judgments.



                                               42
       We also point out that, although occurring inconsistently, the use plaintiffs were listed

as plaintiffs in several of the filings, including a Motion By Interlineation to add W&G as

a party defendant and in a notice of deposition. At oral argument in this Court, Petitioners’

counsel asserted that all 19 plaintiffs were represented by the same law firm from at least as

far back as when the cases were consolidated for trial in 2009. In response to a question in

open court from a member of this Court concerning who was representing the use plaintiffs

and whether written fee agreements were “all done in this case,” Petitioners’ counsel asserted

that “that is all done and we represented them the entire time at trial.” Additionally, all

twelve of the use plaintiffs that testified at trial were asked questions in order to establish

their past relationship and familial bond with the deceased person and how the loss of the

decedent affected them.17     Section 3-904(d) permits recovery of damages for “mental



       17
        For example, when plaintiffs’ counsel questioned use plaintiff Rufus Carter, Jr., he
asked Rufus Carter Jr. questions such as:

       And can you describe for us your relationship with your father while you were
       growing up?

       What types of activities do you remember doing with your father growing up?

       How did that news [that your father had lung cancer] affect you?

       How often after your father’s diagnosis would you see him?

       How, if at all, did your father influence your life?

We cannot imagine a reason for asking these questions other than to establish that the use
plaintiff had a claim under the Wrongful Death Statute. All of the use plaintiffs that testified
were asked similar questions.

                                              43
anguish, emotional pain and suffering, loss of society, companionship, comfort, protection,

marital care, parental care, filial care, attention, advice, counsel, training, guidance, or

education[.]” Testimony in this regard would be irrelevant unless the use plaintiffs indeed

were pursuing a claim for damages. Neither the trial judge nor defense counsel objected to

such lines of questioning. Finally, at a post-trial motions hearing conducted for the sole

purpose of deciding the status of the use plaintiffs,18 the trial judge decided that “there is no

question that use plaintiffs have to be included. They’re supposed to be included. They’re

necessary parties.” It can reasonably be inferred from this and previous statements by the

trial judge that had he been alerted earlier to the fact that the use plaintiffs were never

formally joined, he would have joined them as party plaintiffs at the outset.

       Respondent’s retort is that the use plaintiffs do not appear on the docket sheets (except

as judgment recipients), counsel never entered appearances on their behalf, and no motions

were ever filed to join them in the case. Respondent argues that the use plaintiffs’ supposed

“participation” in the proceedings does not qualify them as party plaintiffs with a right to

recover damages. We disagree. It is obvious that everyone involved, including Respondent’s

counsel, considered the use plaintiffs to be parties to the litigation. It is particularly telling

that Respondent’s counsel did not object to the line of questioning employed by plaintiffs’

counsel that established the use plaintiffs’ claims for damages. Moreover, Respondents make



       18
         See section I.B., supra, for more details about this post-trial motions hearing. The
substance of the hearing concerned whether the trial judge’s earlier decision to include the
use plaintiffs on the verdict sheet was proper.

                                               44
no assertion of genuine surprise or genuine harm to them. We therefore hold that in this case,

where use plaintiffs were named in the complaint and participated in the litigation, where it

was obvious to everyone involved that they were parties claiming damages, and where

WGAST was not genuinely disadvantaged by their addition to the action, the use plaintiffs

were real parties in interest who were entitled to an award for damages. Prior to the

expiration of the statute of limitations, the use plaintiffs had already effectively joined in the

case. This is demonstrated by the fact that, prior to December 28, 2010, the earliest of the

statute of limitations dates, all use plaintiffs were named in the amended complaints, were

represented by counsel, and were listed in the proposed voir dire.

       If we were evaluating the facts of this case under the state of the law following the

filing of our opinion in Muti, but before the new amendments to Rule 15-1001 became

effective, our inquiry would be whether the use plaintiffs did enough to indicate to the court

and original parties in some clear fashion that they were claiming their share.19 See Muti, 426
Md. at 384, 44 A.3d at 395. Because formal joinder was not required at that time, and

because it was undisputed that the use plaintiffs did not formally join in the proceedings, we

would turn to the facts as explained supra to analyze the use plaintiffs’ actions under this

standard. We would hold that where the use plaintiffs were known to all of the parties and




       19
         If a trial involving a wrongful death cause of action occurred on or after May 3,
2012 (the filing date of Muti) and prior to January 1, 2013 (the effective date of the new
amendments to 15-1001), this would be the standard under which appellate courts would
evaluate whether the use plaintiffs properly joined in the action.

                                               45
where they extensively participated in the litigation, they clearly and sufficiently indicated

to the court that they were claiming their share. The trial judge says as much when he stated

that the use plaintiffs were “supposed to be included,” indicating that he was under the

assumption that they had been or should have been parties throughout the course of the

litigation.

       We would further emphasize that the assertion in Muti that joinder is ordinarily

accomplished by intervention does not mean it is the only method, but is the recommended

one in order to avoid confusion and ambiguity. Where, as here, the designated use plaintiffs

fully participated in the proceedings, both the trial judge and the use plaintiffs were

undoubtedly under the assumption that they had properly joined the action. It appears as

though the only party not operating under this assumption was WGAST, who belatedly

pointed out the problem to the court following the presentation of the plaintiffs’ case in chief.

       Finally, we point out that if we were evaluating the facts of this case under the state

of the law following the 2012 amendments to Rule 15-1001 (effective January 1, 2013), our

inquiry would be whether the use plaintiffs “file[d] a complaint or motion to intervene by the

statutory deadline.” Rule 15-1001(e)(2). This would be a very brief inquiry because it is

clear by all accounts that the use plaintiffs did not ever formally join in the present action.

Therefore, if the trial in the case at bar took place on or after January 1, 2013, the use

plaintiffs would all be barred from recovery because the statute of limitations would have run

long before any formal joinder occurred. That not being the case, however, we shall hold



                                               46
that the use plaintiffs, as real parties in interest, and as designated in the complaint filed with

the court, were part of the action for purposes of the trial resulting in jury verdicts and money

judgments entered in their favor.20

                                                     JUDGMENT OF THE COURT OF
                                                     SPECIAL APPEALS REVERSED.
                                                     C A SE R EM ANDED TO T H A T
                                                     COURT WITH DIRECTIONS TO
                                                     AFFIRM THE JUDGMENT OF THE
                                                     CIRCUIT COURT FOR BALTIMORE
                                                     CITY.   RESPONDENT TO PAY
                                                     COSTS.




       20
        Because we hold that the use plaintiffs are not precluded from claims for damages,
we do not reach the question of whether the relation back doctrine is applicable here.

                                                47
Circuit Court for Baltimore City
Case No.: 24-X-09-000419
Argued date: May 5, 2014




                                            IN THE COURT OF APPEALS
                                                 OF MARYLAND

                                                     No. 84
                                               September Term, 2013


                                                SONIA CARTER, et al.

                                                          v.

                                        THE WALLACE & GALE ASBESTOS
                                            SETTLEMENT TRUST




                                        Barbera, C.J.,
                                        Harrell,
                                        Battaglia,
                                        Greene,
                                        McDonald,
                                        Rodowsky, Lawrence F. (Retired, Specially
                                               Assigned),
                                        Raker, Irma S. (Retired, Specially
                                               Assigned),

                                                         JJ.


                                   Concurring and Dissenting Opinion by Raker, J.,
                                               which Battaglia, J., joins.


                                        Filed: July 21, 2014
       I disagree with the analysis of the majority as to the apportionment issue in the Hewitt

case and thus, dissent from that portion of the majority opinion. I join the majority opinion

in all other respects. For the reasons explained below, pursuant to Maryland Rule 8-604(d),

I would remand the Hewitt case to the circuit court for a Frye-Reed hearing to determine

whether the defense expert’s theory that Hewitt’s injury is capable of apportionment is

generally accepted in the scientific community.

       I believe that the Court of Special Appeals, Judge Shirley Watts writing for the Court,

got it right in its analysis that apportionment concerns causation, not comparative negligence

principles. I disagree with the majority’s holding that in all cases, death is an indivisible

injury as a matter of law and hence, not suitable for apportionment.

       Death may be indivisible as to result, but it is not per se incapable of apportionment.

Many courts around the country have permitted apportionment in death cases. See e.g.,

Brisboy v. Fibreboard Corp., 429 Mich. 540, 418 N.W.2d 650, 655 (1988) (permitting

apportionment of damages in a wrongful death action based on smoking history and asbestos

exposure); Champagne v. Raybestos-Manhattan, Inc., 212 Conn. 509, 562 A.2d 1100, 1118

(1989) (same); see also Poliseno v. General Motors Corp., 328 N.J. Super. 41, 744 A.2d 679,

687 (2000) (concluding that while death is indivisible as to result, it is capable of

apportionment in terms of causation). In Maryland, the State Workers’ Compensation

Commission is compelled statutorily to apportion damages in workers’ compensation cases

involving a deceased employee. See Maryland Code (1991, 2008 Repl. Vol.) § 9-608 (noting

that the “Commission shall determine the percentage that an occupational disease contributed
to the death or disability of a covered employee . . . .”). (emphasis added). In my view, a

categorical rule that death is an indivisible injury incapable of apportionment speeds past an

accepted principle of law: death can be capable of apportionment as to damages, but not as

to fault. See Restatement (Third) of Torts: Physical and Emotional Harm § 28, cmt. d (2010)

(“Death as an injury may not be divisible, but damages for death are divisible.”); see also

Gerald W. Boston, Toxic Apportionment: A Causation and Risk Contribution Model, 25

Envtl. L. 549, 568-69 (1995) (stating that although “comment i [to the Restatement (Second)

of Torts §443A] states that death is the quintessential indivisible harm . . . deaths attributable

to toxic causes, as when a plaintiff dies from lung cancer brought about by the combined

effects of smoking and asbestos exposure, each of the contributing causes can be compared

and the harm apportioned on that basis.”).

       In addition to the notion that death has been held to be an indivisible injury, the

majority relies improperly on the one-sided evidence presented at trial to support its

conclusion. The trial court, however, failed to consider the defendant’s evidence on the issue

of apportionment and relied solely on the plaintiff’s experts, and the trial judge’s own

understanding, to support its ruling rejecting apportionment. Dr. Kerby, defendant’s expert,

was prepared to testify to the risk assessment involved with the causes at issue: smoking and

exposure to asbestos. Dr. Kerby’s proffer indicates that he would have testified that “the

relative risks for each [history of smoking and exposure to asbestos] to the development of

[the plaintiff’s] lung cancer and death therefrom is 3 to 1, cigarette smoking to asbestos.”



                                                2
Further, he would have opined that the relative contribution of Hewitt’s tobacco use and of

his exposure to asbestos to the development of his lung cancer was 75% and 25%. The

expert’s testimony could have formed the basis for a reasonable basis of apportioning

damages. See Boston, supra, at 555 (concluding that “[i]f the plaintiff’s asbestos exposure

and his smoking are both shown to be causal factors in the plaintiff’s lung cancer, then the

loss is necessarily capable of apportionment on the basis of the relative risks demonstrated

for each kind of toxic exposure.”). I would, instead, remand the case so that a Frye-Reed

hearing would be held to determine if the opinion offered by Dr. Kerby met the standards for

scientific testimony before it was accepted or rejected. See Blackwell v. Wyeth, 408 Md. 575,

588, 971 A.2d 235, 243 (2009); see also Mayer v. North Arundel Hosp. Ass’n, Inc., 145 Md.

App. 235, 254 n. 7, 802 A.2d 483 (2002) (noting that the initial burden is on the plaintiff to

establish that a harm is indivisible and that “[a] defendant is free to put on evidence” to the

contrary). Doing so, would have permitted the court to make an informed decision as to

whether there was a reasonable basis for apportioning the injury. The majority’s per se rule

prevents a trial court from evaluating the merit of emerging scientific theories of causation.

       Moreover, the question of apportionment, a process although sounding in comparative

negligence, is a different animal. See Mayer, 145 Md. App. at 249, 802 A.2d at 491 (noting

that in the context of apportionment of damages “we are talking about causal, not fault,

apportionment”); Poliseno, 328 N.J. Super. at 55-56, 744 A.2d at 687-88 (explaining the

distinction between apportionment based on causation principles and fault); Boston, supra,



                                              3
at 580-85) (discussing the shortcomings of utilizing comparative fault principles as a

justification for apportionment of damages); see also Mayer, 145 Md. App. at 249, 802 A.2d

at 491 (noting that because the plaintiff had an injury prior to the negligent act committed by

the defendant, “the question becomes one of apportionment of damages”); Maryland Civil

Pattern Jury Instructions 10:4 (“A person who had a particular condition before the accident

may be awarded damages for the aggravation or worsening of that condition.”). Judge Watts,

writing for the Court of Special Appeals, set out a well-reasoned analysis as to why

apportionment can be appropriate notwithstanding this Court’s allegiance to contributory

negligence. I quote the opinion addressing this issue, in relevant part, as follows:

              “We begin by stating that the issue of apportionment concerns
              causation, not comparative negligence as appellees urge this
              Court to determine.        Comparative fault or comparative
              negligence involves determination of the relative percentages of
              fault between joint tortfeasors–i.e. in a negligence action,
              comparative negligence involves looking at the respective duties
              and breaches of the joint tortfeasors. Such a system necessarily
              requires that a jury consider the actions of the joint tortfeasors
              leading up to the injury to determine whether both were at fault
              and, if so, how much of the fault each joint tortfeasor should
              shoulder.      Maryland has explicitly rejected adopting
              comparative fault or comparative negligence in favor of
              maintaining contributory negligence. See Franklin v. Morrison,
              350 Md. 144, 167-68 (1998); Harrison v. Montgomery Cty. Bd.
              of Ed., 295 MD. 422, 463 (1983).

              Apportionment of damages, on the other hand, involves
              instances where there are two or more causes and a reasonable
              basis exists for determining the contribution of each cause to a
              single harm–i.e. in a negligence action, apportionment of
              damages involves looking at the causes of the injury, not the
              duties and breaches of the tortfeasors. Restatement (Second) of

                                              4
              Torts, Section 433A(1)(b). Under apportionment, the relative
              fault of the parties is not considered and the doctrine applies
              ‘whenever two or more causes have combined to bring about
              harm to the plaintiff[.]’ Restatement (Second) of Torts, Section
              433A, cmt. a.        This Court has adopted and applied
              apportionment of damages in certain cases. See Bickerstaff, 187
Md. App. at 249-51 (a FELA case); Gress, 150 Md. App. at
              388-89, 388 n.11 (an asbestos case with asbestos industry and
              cigarette industry defendants); Mayer, 145 Md. App. at 249-50,
              254-55 (a medical negligence case). Thus, the doctrines of
              apportionment of damages and comparative fault/negligence are
              distinct and involve different considerations.

              Under relevant Maryland case law and the Restatement (Second)
              of Torts, apportionment of damages between several causes of
              an injury is appropriate in certain circumstances. Pursuant to
              Restatement (Second) of Torts, Section 433A(1), apportionment
              of damages between two or more causes is appropriate ‘where
              (a) there are distinct harms, or (b) there is a reasonable basis for
              determining the contribution of each cause to a single harm.’
              Multiple causes may include the combination of acts of two or
              more parties, an innocent act and a negligent act, or an
              aggravation of a preexisting injury. Restatement (Second) of
              Torts, Section 433A, cmt. a.”

I agree with the reasoning of the Court of Special Appeals that apportionment of damages

is consistent with tort law in Maryland.

       Because the trial court failed to conduct a Frye-Reed hearing, I would order a limited

remand for an evidentiary hearing to ascertain whether the defense expert’s theory that

Hewitt’s injury is capable of apportionment is generally accepted in the scientific community.

See Montgomery Mut. Ins. Co. v. Chesson, 399 Md. 314, 333-34, 923 A.2d 939 (2007)

(holding that a trial court’s failure to conduct a Frye-Reed hearing is appropriate for a limited

remand because it generally involves matters collateral to the substantive issues of a case and

                                                5
verdicts should not be vacated unnecessarily). On remand, if the trial court finds that the

defense expert’s methods and theories satisfy the Frye-Reed test, the trial court should vacate

the judgment, order a new trial, and submit the issue of apportionment to the jury. If the

court finds to the contrary, the judgment should stand. See id. at 336, 923 A.2d at 951.

       Judge Battaglia authorizes me to state that she joins in this concurring and dissenting

opinion.




                                              6